Title: To George Washington from Robert Dinwiddie, 23–27 May 1757
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Williamsburg May 23 [–27] 1757

This probably may be deliver’d to You by the Hon. Edmd Atkin Esqr. who has his Majesty’s Commission to transact & superintend all the Affairs with the different Tribes of Indians the back of Georgia, South & No. Ca⟨r⟩olina & this Dominion; I desire You will receive him in a genteel Manner, & on his meeting with the Indians now at Fort Cumberland, give a Grace to his Operations by having a Company under Arms when he opens his Commission & talks with them—As the whole Negotiation is left to him, he probably may acquaint You with every Thing he transacts with them.
Our Assembly has not fix’d on the Supplies, & in course not yet printed any new Currency, but am told it will be done very soon; & You may assure the Officers & Soldiers that as soon as Money is coined, I will send up by Mr Boyd when he comes here, sufficient to pay all their Arrears.
If the Cherokees return Home I think it will be necessary You shou’d send ⟨a detachment⟩ with them, ⟨either to⟩ Dickinson’s or Vaus’s Fort, with design to keep ⟨th⟩em in order on their March thro’ the Country; I am ⟨s⟩ensible Your Men will be backward in marching ⟨w⟩ithout their Arrears; but if You can prevail on them to march You may assure them their Money shall be ⟨p⟩unctually sent them, the Pay Master bringing down ⟨a⟩ proper Acct of what may be due; I have endeavour’d ⟨a⟩ll in my Power to get the Money, & I am now assur’d it ⟨w⟩ill be very soon issued.
If Mr Atkin leaves any Goods at Fort Loudoun ⟨Y⟩ou may give a Receipt for them; & I suppose he will in ⟨Tim⟩e appoint a Person to act in his Absence; & any Goods ⟨th⟩at remain of the Indian Present brought from Fort Cumberland, deliver them to Mr Atkin, taking his Receipt.
Capt. Pearis I think has greatly misbehaved, Mr Atkin is to enquire into it, & if guilty he is to be dismiss’d.
The Assembly proposes raising 1200 Men & three Compa⟨nies⟩ of Rangers of 100 Men each, but the Mode for raising them is not yet concerted, & I fear will be attended with great Difficulties.
I am surpriz’d Colo. Stephen is not come here with the two

Companies; by his Letter of the 12th he said he shou’d be at Fredericksburg last Sonday was a Week, by which I expected him last Saturday.
I cannot write You any Thing further till the Assembly goes thro’ the Business before them, in the mean Time I doubt not You will keep Your Men properly employ’d.
Capt. McNeill tells me he has a Ballance of the Money in his Hands that I gave him to pay for the Servants enlisted in Augusta, I have order’d him to pay it to You. I remain with Respect Sir Your humble Servant

Robt Dinwiddie


P:S: If Mr Atkin at any Time shou’d incline to be in Priva⟨te⟩ with the Indians, I desire You will take care to prev⟨ent⟩ his being interrupted.
27th Last night Collo. Stephens arived here with his men & is marched this day for Hampton, I am out of order & much fatigued. adieu

